Appeal by defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered May 11, 1983, convicting him of sodomy in the first degree (two counts) and endangering the welfare of a child, upon a jury verdict, and sentencing him to concurrent terms of imprisonment of 3Vs years to 10 years on each of the sodomy convictions and one year upon the conviction of endangering the welfare of a child. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed upon the defendant’s convictions of sodomy in the first degree to concurrent terms of imprisonment of 2 to 6 years upon each of those convictions. As so modified, judgment affirmed, and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd *8435). The sentence was excessive to the extent indicated herein (People v Suitte, 90 AD2d 80). We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.